—Judgment, Supreme Court, New York County (Marcy Kahn, J.), rendered January 16, 1997, convicting defendant, after a jury trial, of auto stripping in the first degree, criminal mischief in the *119fourth degree, petit larceny, criminal possession of stolen property in the fifth degree and possession of burglar’s tools, and sentencing him, as a second felony offender, to a term of 2 to 4 years for auto stripping, to run concurrently with four concurrent terms of 1 year, unanimously affirmed.
Defendant’s suppression motion was properly denied. Probable cause to arrest defendant and his companion was provided by the totality of the observations of an officer highly experienced in automobile-related larcenies. These observations, including distinctive “casing”-type behavior (involving crossing back and forth across the street for that purpose), “lookout”type behavior, entry into a car and opening of its trunk in a suspicious manner, and immediate removal of property, when viewed as a whole, were inconsistent with lawful behavior (see, People v Carrasquillo, 54 NY2d 248, 254). Concur — Sullivan, J. P., Milonas, Wallach, Williams and Mazzarelli, JJ.